Citation Nr: 9905345	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left distal fibula with degenerative changes, 
status post arthrodesis and osteotomy, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Roanoke, Virginia RO.  This case was before the Board in 
November 1996 when it was remanded for additional 
development.  In September 1998, the rating for the veteran's 
service-connected left ankle disability was increased from 20 
percent to 30 percent and the appeal was continued.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left ankle disability is 
currently manifested by: complaints of pain and occasional 
swelling; no ankle motion; arthrodesis in approximately 5 
degrees of plantar flexion; no inversion; 5 degree varus 
deformity; and increased fatigability, weakness and pain with 
increased use.


CONCLUSION OF LAW

The veteran's left ankle disability is 40 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 5270 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action of August 1976, the RO granted service 
connection for residuals of a fractured distal left fibula 
with slight degenerative changes in the left ankle and 
assigned a 10 percent rating.  This was based on service 
medical records that noted that the veteran sustained a 
dislocation fracture of the left ankle.  In October 1978, the 
rating for the veteran's service-connected left ankle 
disability was increased from 10 percent to 20 percent.

The veteran underwent a special VA joints examination in May 
1994.  The examiner noted the veteran's history of fracture 
dislocation of the left ankle and subsequent ankle fusion.  
The veteran's complaints of left ankle pain at the end of the 
day were noted.  Examination revealed normal gait.  There was 
no evidence of swelling or tenderness over the left ankle.  
There was no visible deformity of the left ankle.  The 
veteran could walk on his heels and toes without discomfort.  
Range of motion was 5 degrees of dorsiflexion, 5 degrees of 
plantar flexion, less than 5 degrees of inversion and less 
than 5 degrees of eversion.  X-rays revealed a question of 
incomplete bone union of the fibula.

A May 1994 rating decision continued a 20 percent evaluation 
for the veteran's service-connected left ankle disability.  
The veteran submitted a notice of disagreement with the 
rating decision in July 1994, in which he stated that he 
suffers from pain, swelling and limitation of motion in his 
left ankle.

A June 1994 statement from Kurt R. Larson, M.D., the 
veteran's private physician, notes that the veteran has 
undergone 14 left ankle surgeries.  Dr. Larson noted the 
veteran's complaints of constant left ankle pain-rated 6 on 
a scale of 10-and swelling by the end of the day.  He noted 
that the veteran is able to ambulate using either a high-top 
or rocker bottom shoe.  He further noted that the veteran has 
developed severe, post-traumatic left ankle osteoarthritis.  
Impression was a solid left ankle arthrodesis with continued 
pain possibly secondary to screw penetration into the 
subtalar joint.

Pursuant to the Board's November 1996 Remand, the RO obtained 
VA treatment records dated from September 1991 to May 1994.  
These treatment records note that the veteran was seen on 
several occasions with complaints of a left ankle disability.  
October 1991 treatment records notes that the veteran was 
doing well after left tibiotalar fusion.  X-rays revealed 
status post surgical fusion of the left tibial-talar joint in 
satisfactory position with good bony union.  The veteran was 
to supply shoes to be modified with a rocker bar and heel 
lift.

The veteran underwent a special VA joints examination in July 
1997.  The examination report notes that the veteran has had 
no additional surgery on his left ankle since 1994/1995.  The 
examination report further notes the veteran's complaints of 
pain and occasional swelling in his left ankle.  The veteran 
stated that he always limps, and has to wear a high-top boot 
or rocker-bottom shoe to aid in ambulating.  The veteran 
further stated that he works as a landscape designer.  Upon 
examination, the veteran was noted to walk with a limp.  
There was obvious atrophy of the left calf as compared to the 
right.  A varus deformity involving the left heel was noted.  
Well-healed surgical scars were noted on the medial and 
lateral aspect.  There was no ankle motion and the ankle was 
arthrodesed in approximately 5 degrees of plantar flexion.  
There was no inversion and eversion was 5 degrees.  Motion of 
the forefoot was 10 degrees of dorsiflexion and approximately 
10 degrees of plantar flexion.  No appreciable swelling of 
the foot was noted.  X-rays of the left ankle and foot 
revealed a solid arthrodesis present with multiple screws, 
some of which are broken.  Some prominence of the lateral 
lower leg compatible with the osteotomy performed on the 
distal fibula was noted.  In addition, some subtalar joint 
arthritis was noted.  Impression included: status post 
arthrodesis of the left ankle in 5 degrees of dorsiflexion 
and in approximately 5 degrees of varus deformity; and 
atrophy of the left lower extremity secondary to the 
arthrodesis of the left lower extremity.  The examiner stated 
that the veteran has 

some residual problems, notably that the 
more he would stand or walk, the more 
fatigue symptoms he would have, primarily 
secondary to two reasons: First, loss of 
muscle mass involving [the veteran's] 
left lower extremity and weakness 
secondary to this, as well as increased 
pain and aggravation secondary to the 
subtalar joint arthritis and mid-foot 
arthritis.  This would also explain why 
[the veteran] has difficulty walking up 
and down inclines, and/or walking on 
uneven surfaces even in spite of using 
rocker bottom shoes as well as high-top 
shoes.  The more he stands and walks, the 
more liable these symptoms are to 
increase.  I do not expect an appreciable 
decrease in range of motion.  His range 
of motion is markedly restricted to this 
point.

In September 1998, the rating for the veteran's service-
connected left ankle disability was increased from 20 percent 
to 30 percent and the appeal was continued.

Analysis

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 5262, impairment of the tibia and fibula.  
For malunion with slight knee or ankle disability, a 10 
percent rating is assigned.  For malunion with moderate ankle 
or knee disability, a 20 percent rating is assigned.  For 
malunion with marked ankle or knee disability, a 30 percent 
rating is assigned.  A 40 percent rating requires nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  

The July 1997 X-ray examination report does not reveal 
findings of nonunion.  The examiner in the July 1997 VA 
examination did not report any findings of loose motion.  In 
addition, while the veteran uses a high-top boot or rocker-
bottom shoe, he does not use a brace.  Without nonunion, 
loose motion and the use of a brace, a 40 percent rating is 
not warranted.  The Board notes that the requirements for a 
40 percent evaluation for impairment of the tibia and 
fibula-nonunion "with loose motion, requiring brace."-are 
conjunctive requirements, and in the absence of all three, 
the criteria for a 40 percent evaluation are not met.  38 
C.F.R. Part 4, Diagnostic Code 5262 (1998).

The Board must also consider other diagnostic codes under 
which the veteran's disability might be rated.  A diagnostic 
code relating to disabilities of the ankle which would 
provide for a higher rating is that for ankylosis of the 
ankle, Diagnostic Code 5270.  To warrant a rating of 40 
percent under Diagnostic Code 5270, there must be ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic code 5270 (1998).  

The most recent (July 1997) VA examination showed no ankle 
motion and the ankle was variously reported as being 
arthrodesed either in 5 degrees of plantar or dorsiflexion.  
There was no inversion and eversion was 5 degrees.  While the 
ankylosis of the ankle in 5 degrees of flexion, be it 
dorsiflexion or plantar flexion, would not meet the criteria 
for a 40 percent rating, it is significant that the 
arthrodesis also involved a 5 degree varus deformity.  Given 
the fact that there was ankylosis together with deformity, 
the veteran's disability meets the criteria for a 40 percent 
rating under Diagnostic Code 5270.  The 40 percent evaluation 
is the maximum allowable under Code 5270 and, in fact, is the 
highest evaluation allowable under any of the codes 
pertaining to ankle disability.  Moreover, the veteran has 
not lost any time from work; nor is there anything else in 
the record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321.  Therefore, the 
Board finds that the increase to a 40 percent evaluation for 
the veteran's service-connected left ankle disability is 
maximum allowable under the regulations.


ORDER

Entitlement to an increased rating to 40 percent for 
residuals of a fractured left distal fibula with degenerative 
changes, status post arthrodesis and osteotomy is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

